Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered.	
	
Status of the Claims
Applicant’s remarks/amendments of claims 1-5, 7-12, 14, 21 and 23-26 in the reply filed on October 29th, 2021 are acknowledged. Claims 1, 8 and 21 have been amended. Claims 6, 13, 15-20 and 22 have been canceled.  New claims 27-29 have been added. Claims 1-5, 7-12, 14, 21 and 23-29 are pending.
Action on merits of claims 1-5, 7-12, 14, 21 and 23-29 as follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 29: “an interface between the first portion of the 2D material layer and the semiconductor fin is at a position lower than the top surface of the STI structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-2 and 27are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0343805, hereinafter as Lee ‘805) in view of Heo (US 2013/0048948, hereinafter as Heo ‘948).
Regarding Claim 1, Lee ‘805 teaches a semiconductor device, comprising: 
a gate structure (Fig. 8, (108/109); [0057]) over a substrate (101) and having a gate electrode and a gate dielectric (108; [0057]) cupping an underside of the gate electrode;
gate spacers (Fig. 8, (110); [0057]) on opposite sidewalls of the gate structure;
semimetallic source/drain structures (Fig. 8, (104/105); [0052]-[0055]) respectively on opposite sides of the gate structure, wherein a band structure of each of the semimetallic source/drain structures has a valence band and a conduction band at different symmetry k-points (see Fig. 3A, para. [0053] and [0060]), and wherein bottom surfaces of the semimetallic source/drain structures (104/105) are lower than bottom surfaces of the gate spacers (see Fig. 8); and
source/drain contacts (Fig. 8, (106/107); [0056]) landing on top surfaces of the semimetallic source/drain structures, respectively. 
Thus, Lee ‘805 is shown to teach all the features of the claim with the exception of explicitly the limitation: “interfaces of the semimetallic source/drain structures and the source/drain contacts are in a position higher than a bottom surface of the gate electrode”.
However, Heo ‘948 teaches interfaces of the semimetallic source/drain structures (Fig. 8, (431/432); [0005], [0098]-[0099]) and the source/drain contacts (Fig. 8, (451/452); [0098]-[0099]) are in a position higher than a bottom surface of the gate electrode (470; [0100]).



    PNG
    media_image1.png
    367
    425
    media_image1.png
    Greyscale

Fig. 8 (Lee ‘805)

Regarding Claim 2, Heo ‘948 teaches a semiconductive 2D material layer (Fig. 8, (431); [0098]) between the gate structure (470/460; [0100]) and the substrate (410; [0097]).

Regarding Claim 27, Lee ‘805 teaches the substrate (101) has a semiconductor fin, the gate structure extends across the semiconductor fin (see Fig. 8), 

However, it has been held to be within the general skill of a worker in the art to select the semimetallic source/drain structures overlapping the semiconductor fin have thinner thicknesses than the semimetallic source/drain structures non-overlapping the semiconductor fin on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Claims 3-5, 7-12, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘805 and Heo ‘948 as applied to claim 1 above and further in view of Alian (US 2018/0182849, hereinafter as Alian ‘849).
Regarding Claim 3, Lee ‘805 and Heo ‘948 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the semimetallic source/drain structures and the semiconductive 2D material layer are made of the same material”.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee’805 and Heo ‘948 by having the semimetallic source/drain structures and the semiconductive 2D material layer are made of the same material in order to provide a good controllability of doping levels in the channel, within the micro-or nanotechnology field, highly integrable and providing low power consumption transistor device (see para. [0005]) as suggested by Alian ‘849.
 
Regarding Claim 4, Lee ‘805, Heo ‘948 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the semiconductive 2D material layer has a thickness less than a thickness of one of the semimetallic source/drain structures”.
However, it has been held to be within the general skill of a worker in the art to select a thickness of the semiconductive 2D material layer and the semiconductive 2D material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 5, Alian ‘849 teaches bottom surfaces of the semimetallic source/drain structures are coterminous with a bottom surface of the semiconductive 2D material layer (Fig. 4a, (103); [0071]).  

Regarding Claim 7, Lee ‘805 teaches the semimetallic source/drain structures (104/105; [0047]) each comprise not less than three monolayers of PtSe2 (see Figs.1 and 9, para. [0011], [0053] and claim 6).  

Regarding Claim 8, Lee ‘805 teaches a semiconductor device, comprising: 
a gate structure (Fig. 1, (108/109); [057]) over a substrate (101); 
gate spacers (Fig. 1, (110); [0057]) respectively on opposite sidewalls of the gate structure;
a second 2D material layer (104/105) having a first portion and second portion; a second 2D material layer having a first portion laterally extending from the first 2D material layer and under the gate spacers, and a second portion laterally extending from the first portion to beyond the gate spacers (see Fig. 8);
a third 2D material layer (Fig. 9, (111a/111b); [0067]) over the second portion of the second 2D material layer (104),
a metal contacts (Fig. 1, (106/107); [0056]) landing on the third 2D material layer.
Heo ‘948 teaches a first 2D material layer (431/432) extending between the gate structure and the substrate (see Fig. 8); a second 2D material layer having a first portion (431) laterally 
	Thus, Lee ‘805 and Heo ‘948 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a third 2D material layer made of a same material as the second 2D material layer; and a total thickness of the third 2D material layer and the second portion of the second 2D material layer is greater than a thickness of the first 2D material layer; and a metal contact landing on the third 2D material layer”.  
However, it has been held to be within the general skill of a worker in the art to select a third 2D material layer made of a same material as the second 2D material layer; and a total thickness of the third 2D material layer and the second portion of the second 2D material layer is greater than a thickness of the first 2D material layer; and a metal contact landing on the third 2D material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 9, Alian ‘849 teaches the second 2D material layer (103) has a thickness same as the thickness of the first 2D material layer (see Fig. 4a).  


However, it has been held to be within the general skill of a worker in the art to select a thickness of the third 2D material layer such that the third 2D material layer has a thickness greater than the thickness of the first 2D material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 11, Lee ‘805 teaches the 2D material layers is made of PtSe2 (see Fig.1, para. [0011], [0053] and claim 6).  
Alian ‘849 teaches the first, second and third 2D material layers (103) are made of metal dichalcogenide material (see para. [0019).

Regarding Claim 12, Lee ‘805 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first 2D material layer has a lager bandgap than a combination of the third 2D material layer and the second portion of the second 2D material layer”.  
In re Leshin, 125 USPQ 416.

Regarding Claim 14, Alian ‘849 teaches the third 2D material layer (103) extends upwardly (see Fig. 4a) along a sidewall of one of the gate spacers (passivation layer, not shown, [0085]).  

Regarding Claim 28, Heo ‘948 teaches the second portion of the second 2D material layer extends beyond opposite sidewalls of the third 2D material layer along a lengthwise direction of the gate structure (see Fig. 8).
Furthermore, it has been held to be within the general skill of a worker in the art to have the second portion of the second 2D material layer extends beyond opposite sidewalls of the third 2D material layer along a lengthwise direction of the gate structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 21, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘805 and Heo ‘948 in view of van Dal (US 2015/0364592, hereinafter as Dal ‘592).
Regarding Claim 21, Lee ‘805 teaches a semiconductor device, comprising: 
a substrate (Fig. 11, (221); [0072]) havinq a semiconductor fin (see Fig. 8); 

a gate structure (Fig. 11, (225/226); [0072]) over the semiconductor fin; 
a plurality of gate spacers (Fig. 8, (110); [0057]) on opposite sidewalls of the gate structure;
a 2D material layer (Fig. 11, (224a/224b); [0072]) over the substrate, the 2D material layer comprising a first portion (224a) and a second portion (224b), wherein 
a source/drain contact (Fig. 11, (227/228); [0072]) in contact with the second portion of the 2D material layer.  
Heo ‘948 teaches a source/drain contact (Fig. 8, (451/452); [0098]-[0099]) in contact with the second portion of the 2D material layer (431/432) at a position higher than a bottom surface of a gate electrode (470) of the gate structure.
Thus, Lee ‘805 and Heo ‘948 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a shallow trench isolation (STI) structure laterally surrounding the semiconductor fin; and the first portion is embedded in the STI structure and in contact with a top surface of the semiconductor fin, and the second portion is over the first portion and is in contact with a top surface of the STI structure”.
	However, Dal ‘592 teaches a shallow trench isolation (STI) structure (Fig. 16, (206); [0036]) laterally surrounding the semiconductor fin (102; [0036]); and the first portion (204) is embedded in the STI structure (206) and in contact with a top surface of the semiconductor fin (see para. [0037]), and the second portion is over the first portion and is in contact with a top surface of the STI structure (see para. [0041]). Examiner considers the sheet layer (204) comprises two layers of a 2-D material (see para. [0039]).

improve carrier mobility, lower body resistance, and more consistent performance of the transistor device (see para. [0031]) as suggested by Dal ‘592.
Furthermore, it has been held to be within the general skill of a worker in the art to have the first portion is embedded in the STI structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And the first portion that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 23, Dal ‘592 teaches the second portion of the 2D material layer (204) includes one or more layers (see para. [0039]), which overlaps the claim range of more than two monolayers.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second portion of the 2D material layer has more than two monolayers , since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.

Regarding Claim 24, Lee ‘805 teaches the 2D material layer is made of PtSe2 (see Fig.1, para. [0011], [0053] and claim 6), and the thickness of the two-dimensional material layer (104/105) may be within a range of about 0.3 nm to about 5 nm (see para. [0015]) which overlape the claim range of great than about 2.5 nm.  

Regarding Claim 25, Lee ‘805 teaches the second portion of the 2D material layer has a valence band and a conduction band at different symmetry k- points (see Fig. 3A).   

Regarding Claim 26, Lee ‘805 teaches a bottom surface of the first portion of the 2D material layer (104) is lower than a bottom surface of the gate structure (108/109) and bottom surfaces of the gate spacers (110) (see Fig. 8).

Regarding Claim 29, Dal ‘592 teaches an interface between the first portion of the 2D material layer (204) and the semiconductor fin (102; [0036]-[0037]) is at a position higher than the top surface of the STI structure (Fig. 16, (206); [0036]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interface between the first portion of the 2D material layer and the semiconductor fin that can be arranged in any order, thus the interface between the first portion of the 2D material layer and the semiconductor fin is at a position lower In re Einstein, 8 USPQ 167.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, 14, 21 and 23-29 filed on 10/29/2021, have been considered but are moot in view of the new ground of rejection.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2019/0123149 A1)			
Hou et al. (US 2016/0190343 A1)
Van Dal et al. (US 2015/0364592 A1)		
Choi et al. (US 2015/0014630 A1)	
Chang et al. (US 2015/0303299 A1	

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829